Citation Nr: 1109090	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches, including as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for receding gums, including as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for sleep apnea, including as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for hypothyroidism, including as secondary to herbicide exposure.

7.  Entitlement to service connection for prostate cancer, including as secondary to herbicide exposure.

8.  Entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.

9.  Entitlement to service connection for a vision disorder, including as secondary to herbicide exposure.

10.  Entitlement to a higher (compensable) initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in August 2008 and February 2009 by the RO in St. Paul, Minnesota.

Thus far, the RO has adjudicated the Veteran's claims for service connection for PTSD and for an anxiety disorder as separate claims.  Under the circumstances, the Board finds that the Veteran's claim for service connection for a psychiatric disorder should be characterized as set forth on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  

The issue of service connection for prostatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disorder and entitlement to a higher initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Tinnitus began many years after active duty and was not caused by any incident of service.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  An acquired psychiatric disorder, to include anxiety disorder, began many years after active duty and was not caused by any incident of service.

4.  Chronic headaches began many years after active duty and were not caused by any incident of service, and service connection is not in effect for an acquired psychiatric disorder. 

5.  Receding gums began many years after active duty and were not caused by any incident of service, and service connection is not in effect for an acquired psychiatric disorder. 

6.  The Veteran does not have sleep apnea as a result of his active service, and service connection is not in effect for an acquired psychiatric disorder. 

7.  Hypothyroidism began many years after active duty and was not caused by any incident of service. 

8.  The Veteran does not have a current diagnosis of prostate cancer.

9.  Refractive error was noted upon the Veteran's entry into military service, and the Veteran does not have a vision disorder as a result of his active service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  An acquired psychiatric disorder, to include anxiety disorder and PTSD, was not incurred in or aggravated during active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010 and as amended July 13, 2010).

3.  A chronic headache disorder was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  Receding gums were not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.381 (2010).

5.  Sleep apnea was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  Hypothyroidism was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  A vision disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letters dated in November 2007, April 2008 and October 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The Board notes that a VA examination has not been scheduled with respect to the claims for service connection for receding gums, a vision disorder, sleep apnea, and hypothyroidism.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for service connection for a psychiatric disorder, the Board notes that VA medical records reflect that the Veteran reported treatment on one occasion by Dr. D.C. for a psychiatric disorder.  He has not submitted private medical records from Dr. D.C., nor has he submitted a release in order to enable VA to obtain such record(s).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  In response to the RO's November 2007 letter, the Veteran's representative advised the RO that one of his former treating physicians, Dr. H., is deceased.  In July 2010, the Veteran stated that he had received the supplemental statement of the case and had furnished the VA with "all evidence."

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by counsel throughout the adjudication of the appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

 Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor or a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  However, as discussed below, the secondary service connection claims for headaches, receding gums, and sleep apnea are partly on the basis of a link to a psychiatric disability.  Since  service connection for a psychiatric disability is herein denied, 38 C.F.R. § 3.310 is of no avail to the claim.

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board acknowledges that according to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (as amended August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

The United States Court of Appeals for the Federal Circuit has held, however, that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Tinnitus

The Veteran contends that he incurred tinnitus due to noise exposure during combat in service.  He said he was a helicopter crew chief in service, and sat very close to an open door located next to a mini-gun attached to the outside of the helicopter.  His DD Form 214 and service personnel records from his service in the Army show that he was a helicopter repairman and crew chief in Vietnam.  In light of the Veteran's military occupational specialties and the nature of his service in Vietnam, the Board finds that in-service acoustic trauma is demonstrated.

The Veteran's service treatment records including his pre-induction physical examination and his separation physical examination contain no evidence of complaints, treatment, or diagnosis for bilateral hearing loss or tinnitus.  Some of the records reflect that the Veteran reported that he had ear infections as a child.  

In his initial claim in October 2007, the Veteran reported that his tinnitus began in 2000, and he had not been treated for it.

A review of the file reveals that there is no medical evidence of tinnitus until 2008.

At a January 2008 VA audiological examination, the Veteran reported military noise exposure from gas turbine helicopters and a mini-gun right outside the door of the helicopter, and complained of hearing loss and tinnitus.  He said he first became aware of regular tinnitus in 2000.  He occasionally noted a sound like an air compressor when there were no sounds actually present.  The examiner diagnosed tinnitus and opined that it was not likely that the Veteran's tinnitus was related to military service because it began long after separation from military service.  The examiner also diagnosed hearing loss consistent with excessive noise, which the Veteran was exposed to in service.  The examiner stated that the hearing loss was very mild and could simply be presbycusis, but could also be related to his noise exposure in service.  

The RO subsequently granted service connection for bilateral sensorineural hearing loss.

In March 2009, the RO received a statement from the Veteran entitled, "Realizations by [the Veteran] Subsequent to VA Sponsored Hearing Test on January 25, 2008."  In this statement, the Veteran said that his hearing was perfect prior to service, that he was exposed to very loud noises in service, and that after service he did not like to be in loud environments, something he previously enjoyed.  He stated that after service, he began wearing hearing protection, and also worked as a securities broker.  He said, "I believe I first had ringing in my ears in the late 60s - but it was not an issue for me then as I smoked marijuana, which I believe, alleviated the symptoms and may have been the reason that I continued to smoke marijuana periodically for many years....until the connection between the ringing ears and my Viet Nam service were forgotten."

An April 2010 VA audiological examination was performed to evaluate the current severity of the Veteran's hearing loss; the examiner was not asked for, and did not provide, a medical opinion as to the etiology of his tinnitus.  (The Board notes that the last page of the examination report contains multiple contradictory "boilerplate" summary statements regarding hearing loss and tinnitus, none of which were marked by an "X", as were the examination findings.  Hence, the Board will disregard these statements, as they appear to have been included in error.)

Evidence in support of the claim includes a current diagnosis of tinnitus, statements by the Veteran to the effect that he incurred tinnitus in service, and the fact that he was exposed to acoustic trauma in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis or complaint of tinnitus.  Moreover, there is no medical evidence of tinnitus for many years after separation from service.  The first report of tinnitus was his original claim in October 2007, approximately 40 years after service.  In his claim and at his January 2008 VA examination, he reported that tinnitus began in 2000, although he later revised his recollection in a subsequent statement.  The January 2008 VA examiner did not causally link the current tinnitus to service or to events therein, and in fact opined that the current tinnitus was not linked to service.

There is no medical evidence linking the Veteran's current tinnitus with service.  The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded.  However, none of the evidence on file specifically links the Veteran's tinnitus with service.

The Veteran has asserted that he incurred tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  However, here, the Veteran has made conflicting statements as to when his tinnitus began, stating both that it began in service and also that it began in 2000.  He has also stated that he noticed tinnitus in the late 60s, but then did not notice the problem for many years.  Thus the Board finds that continuity of tinnitus symptoms since service is not shown, as the Veteran's own statements demonstrate that he did not have continuous tinnitus beginning in service.  The Board also finds that the contradictions in the Veteran's statements cast doubt on the credibility of his assertion of continuous tinnitus symptoms beginning in service.

As to a causal relationship between service and his current tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of his tinnitus is not lay-observable and requires medical expertise.

The January 2008 VA examiner concluded that it was not likely that the Veteran's tinnitus was due to noise exposure in service.  There is no competent evidence of record linking the current tinnitus, first shown decades after active duty, to any incident of service.

In summary, the record fails to show competent and probative evidence of tinnitus in service or for many years thereafter, and the preponderance of the evidence is against a finding that the condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  An Acquired Psychiatric Disorder to include PTSD

The Veteran has asserted that he has a psychiatric disorder, including PTSD, due to traumatic experiences during combat service in Vietnam.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service "stressor"; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service to support service connection for PTSD varies depending on whether the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). This determination is made by examining military citations or other supporting evidence.  If VA determines that the Veteran engaged in combat with the enemy, and the alleged stressor is combat-related, then the Veteran's lay testimony or statement must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence is necessary provided that such testimony is found to be credible and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) which governs service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended regulation, applicable in this case, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended July 13, 2010).

The Veteran's service personnel records reflect that he was a helicopter repairman and crew chief in Vietnam, and was not awarded any combat citations.  In June 2009 he submitted several detailed descriptions of stressful incidents in Vietnam, including witnessing the death of an American soldier, and seeing dead American soldiers.  A February 2010 RO memorandum reflects that three of the Veteran's reported stressors were verified, namely the deaths of three men in his unit in Vietnam.  Hence, the remaining issue is whether the Veteran has a current diagnosis of PTSD that is related to the verified stressors.

Service treatment records reflect that on pre-induction medical examination in December 1965, the Veteran was listed as psychiatrically normal.  In a December 1965 Report of Medical History, he reported depression or excessive worry, and denied nervous trouble.  In a November 1966 Report of Medical History, the Veteran denied depression or excessive worry, and denied nervous trouble.  Service treatment records reflect that the Veteran repeatedly reported that teachers did not like him in school.

On medical examinations in November 1966 and January 1967, the Veteran's psychiatric system was normal.  In January 1967, the Veteran denied depression or excessive worry, and denied nervous trouble.  In a September 1968 Report of Medical History, the Veteran denied depression or excessive worry, and denied nervous trouble.  On separation examination in September 1968, the Veteran's psychiatric system was normal.  Service treatment records are negative for  diagnosis or treatment of a psychiatric disorder.

The Veteran reported treatment for a psychiatric disorder by Dr. C. from 1999 to 2001.  The RO attempted to obtain such records, but the medical provider indicated that the records could not be found.

The Veteran reported treatment for a mental disorder by Dr. D. from 2001 to 2002.  A November 2001 private medical record from Dr. D. reflects that the Veteran was a new patient and presented with a variety of concerns.  The Veteran reported that he was under a fair amount of stress because of work problems.  He sought a refill of Dilantin, which he took for confusion or to allow focus when he was under stress.  He said this treatment was recommended in a book from the 1960s, and that Dr. C. previously gave him this medication for this purpose.  He said he realized this was an antiepileptic drug and was being used in an off-indication fashion.  Dr. D. informed the Veteran that he did not prescribe this medication for this purpose.  Dr. D. also noted that the Veteran took "multiple, multiple vitamins," at several times the recommended doses.  Dr. D. said he did not feel this was medically supported.

In his October 2007 claim, the Veteran reported that his mental disorder began in 1968, and was treated from 1999 to 2002.  In an attached statement, he reported several Vietnam combat incidents which he contended resulted in a current mental disorder, to include PTSD.  He said he had nightmares all his life since service, in which people chase him and shoot at him.  He also reported depressive symptoms.

Post-service medical records are negative for a psychiatric disorder until 2008.

A February 2008 mental health referral note reflects that a telephone call was made to the Veteran who requested mental health services.  He said that the day before he saw a psychiatrist in the community who diagnosed PTSD and referred him to VA.  He said he had been having problems since last fall when he and his son had a falling out, he said they were now estranged.  He reported that he previously took Dilantin, which he found helpful.  The VA staff nurse informed the Veteran that Dilantin was usually used to treat seizure disorders, and the Veteran went into a discourse about Dilantin being used to stabilize brain activity.

A February 2008 initial VA mental health note reflects that the Veteran reported that he was seen by Dr. D.C., a psychiatrist.  He requested Dilantin.  He reported a current stressor of a falling out with his son, as well as legal and financial stressors.  He reported service in Vietnam, and said he was exposed to a good deal of death and dying.  He said that after Vietnam, he had migraines and depression.  He reported that he was the victim of three car accidents, which brought him to see a psychiatrist in 1987, who prescribed medication without speaking to the Veteran.  He began taking Dilantin in 1999, which he felt was beneficial "as an electric modulator."  He reported that he took numerous vitamins and minerals.  The examiner noted that the Veteran reported a number of symptoms for PTSD.  The Axis I diagnoses were rule out PTSD, and rule out depression not otherwise specified (NOS).  The examiner planned to obtain a copy of the private psychiatrist's report, but the Veteran did not complete a consent to release of information for this report.

The Veteran has not submitted any private medical records from Dr. D.C., nor has he submitted a release in order to enable VA to obtain such records.  Hence, such records are not on file.

On VA psychiatric consult the next day in February 2008, the Veteran reported that his primary reason for seeking help was financial stress.  He also reported that his adult son had recently rejected him.  The examiner indicated that the Veteran's symptoms were a culmination of a variety of stressors that had exacerbated long-term anxiety symptoms.  The Veteran reported that his father was abusive to him, and reported using marijuana from age 19 to 52, along with LSD, alcohol and mescaline.  He had a problem of daily use of marijuana from Vietnam age until he was 26 years old, when he was convicted of having more marijuana than he could personally use, and sent to federal prison.  The Axis I diagnoses were PTSD with multiple etiologies, adjustment disorder with mixed anxiety and depression, cannabis dependency, chronic, in sustained remission, polysubstance abuse, remote, and in sustained remission.

A March 2008 VA mental health note reflects that the Veteran reported that his main reason for seeking treatment included incredible financial stress and exacerbation of PTSD symptoms due to stress and family relationships.  He reported difficulty with his insurance company, noting that he had been rear-ended 5 times, and also had a fall resulting in a back injury.  He felt the insurance company was being unfairly burdensome and had not paid his claims.  Testing was administered, and the Veteran did not appear to meet the full criteria for a diagnosis of PTSD.  The Axis I diagnosis was anxiety NOS (subthreshold PTSD), and adjustment disorder with mixed anxiety and depression, cannabis dependency, chronic, in sustained remission, polysubstance abuse, remote, and in sustained remission.  

A May 2008 VA outpatient treatment record reflects that the Veteran submitted a newspaper article claiming that the Veteran defrauded his son by using his son's power of attorney to withdraw funds for his own use while his son (also a veteran) was deployed.  The Veteran asserted that this was done pursuant to an agreement with his son in order to improve his son's credit, and that he had done nothing wrong.  He said family members were shunning him.

In May 2008, he was diagnosed with PTSD with multiple etiologies, adjustment disorder with mixed anxiety and depression, cannabis dependency, chronic, in sustained remission, polysubstance abuse, remote, and in sustained remission.  Later in May 2008 and in July 2008, he was diagnosed with PTSD with multiple etiologies (subthreshold), adjustment disorder with mixed anxiety and depression, cannabis dependency, chronic, in sustained remission, polysubstance abuse, remote, and in sustained remission.  Subsequent VA outpatient treatment records reflect ongoing treatment for the same diagnoses, and consistently reflect that the Veteran does not meet the threshold for a diagnosis of PTSD.  A February 2009 VA mental health note reflects that the Veteran reported that a history of anxiety NOS related to Vietnam experiences.  The examiner diagnosed anxiety disorder NOS (subthreshold PTSD), cannabis dependency, chronic, in sustained remission, polysubstance abuse, remote, and in sustained remission.

At a March 2010 VA psychiatric examination, the examiner noted that the claims file and medical records had been reviewed.  Psychological testing was administered, and the examiner indicated that based on the Veteran's report, which is judged to be reasonably accurate, the Veteran does not now meet the full criteria for PTSD, and he does not appear to have ever met the full criteria for PTSD.  After MMPI-2 testing, the examiner indicated that the Veteran's scores were well below the cut-off for a diagnosis of PTSD, and his Mississippi Scale Combat Stress Score was below the cut-off for Vietnam-era combat-related PTSD, and well below the mean of a group of diagnosed PTSD patients.  In summary, the examiner indicated that the Veteran recently came to seek psychological services in response to symptoms of acute anxiety.  Within the past two years, he had experienced a significant vocational and economic downturn, and had also been the focus of a lawsuit by his son.  He reported experiencing abuse by his father as a child.  

The examiner noted that although the Veteran described stressful events during service, he denied on direct questioning feelings of intense fear, helplessness, or horror associated with any of these experiences.  He also denied significant disruptions in daily activities secondary to symptoms associated with military stressors.  He described an erratic yet successful business life.  The examiner opined that the Veteran's social functioning appears to have been severely impaired, though it does not appear to have been impaired due to military stressors.  His occupational functioning did not appear to have been impaired due to military stressors.  The Axis I diagnoses were:  anxiety disorder NOS not related to military stressors, and cannabis abuse in remission by the Veteran's report.  The Axis II diagnosis was paranoid personality traits.

Upon review of the medical evidence, the Board notes that although the Veteran reported a history of depression or excessive worry in 1965, prior to service, during service he repeatedly denied such symptoms.  Service treatment records are entirely negative for complaints or diagnosis of a psychiatric disorder.

Although the Veteran now contends that he has a psychiatric disorder that was incurred in service, he has also reported that his symptoms began in 2005 (see March 2008 VA neurological examination report) or in the fall of 2007 (see February 2008 VA outpatient treatment records).  Private medical records reflect that in 2001, he related his current stress to work problems, and did not report any psychiatric complaints related to military service.

With respect to the claim for service connection for PTSD, as the weight of the medical evidence shows that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, service connection is not warranted for this disorder.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, supra; Brammer, supra.  Although the Veteran has contended that he has PTSD, service connection for PTSD is not warranted in the absence of proof of a current disability.

With respect to the claim for service connection for an acquired psychiatric disorder other than PTSD, the Board notes that there is no medical evidence of a psychiatric disorder in service or for approximately 40 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board finds that the evidence of the passage of so many post-service years before documentation of a psychiatric disorder along with normal findings on separation contradicts his assertions that he has had a psychiatric disorder since separation in 1968, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson, 230 F. 3d at 1333.  

The weight of the medical evidence does not link the current anxiety disorder, first shown decades after active duty, to any incident of service.  In fact, the March 2010 VA examiner opined that the current anxiety disorder NOS is not related to military stressors.  The VA examiner is competent to render such an opinion. Moreover, he reviewed the file, including prior relevant examinations and provided reasons for his conclusions.  The examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The weight of the competent and credible evidence demonstrates that the Veteran's current anxiety disorder NOS began many years after his active duty and was not caused by any incident of service.  The weight of the evidence does not show that the Veteran has a current diagnosis of PTSD.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

3.  Headaches, including as secondary to an acquired psychiatric disorder

The Veteran essentially contends that he incurred migraine headaches during service.

Service treatment records reflect that on pre-induction medical examination in December 1965, the Veteran was neurologically normal.  In a December 1965 report of medical history, he reported frequent or severe headache and depression or excessive worry.

Service treatment records reflect that in November 1966, the Veteran was treated for complaints of headache and constipation.  He was diagnosed with an upper respiratory infection and given cold medicine.  In a November 1966 Report of Medical History, he reported frequent or severe headache and denied depression or excessive worry.  The reviewing examiner noted that the Veteran had one episode of frontal headache one year ago that was relieved with rest with no recurrence.  On medical examinations in November 1966 and January 1967, the Veteran's neurologic system was normal.  In January 1967, the Veteran reported that he had a history of frequent or severe headache, and denied depression or excessive worry.  The reviewing examiner noted that the Veteran had a history of 3 severe headaches, with the last one three months ago.  

On separation examination in September 1968, the Veteran's neurologic system was normal.  In a September 1968 Report of Medical History, the Veteran reported that he had a history of frequent or severe headache, and denied depression or excessive worry.  

In his October 2007 claim, the Veteran reported that he had incapacitating migraine headaches while in Vietnam.

At a March 2008 VA neurological examination, the examiner noted that the claims file had been reviewed.  The Veteran reported that he had his first migraine headache in Vietnam in approximately 1968.  He reported that that headache was between the eyes, to the back of the head, or throbbing, incapacitating, lasting from 12 to 24 hours.  He said that this headache occurred after exposure to synthetic oil on his shoulder and developing vomiting.  He also said he began to have generalized headaches in Vietnam in 1968 and described these as occurring up to one or two times per week, lasting several hours to one day, and the forehead and temples and pulsing; he treated it with over-the-counter pain medication.  The Veteran reported that he had never had a medical examination specifically for migraine or headaches, but had self-diagnosed his migraine headache condition.  

He reported that his headaches essentially resolved by the mid-1980s, and that the headaches returned in March 2005.  He said that at that time he had recently been notified that his son was scheduled to be redeployed to Iraq.  He said at the same time, he also began to have symptoms of fatigue, stress, PTSD, depression and anxiety.  He said he was diagnosed with a thyroid condition in 2007 and given medication for that condition.  He said he was diagnosed with PTSD and began taking sertraline for this condition.  Soon after he began taking that medication, he noted a marked improvement in symptoms of depression, anxiety, stress and headache.  His current symptoms were headache every two weeks, frontal and bitemporal, lasting 6 to 8 hours, throbbing.  He reported a history of several post-service motor vehicle accidents, and said that he suffered facial injuries and a concussion in 2003 after he fell off his bike.  A neurological examination was performed.  The diagnosis was headaches secondary to mental health conditions (PTSD, depression, anxiety, adjustment reaction).  The examiner opined that the current headache condition was not caused by or the result of military service, and that the current headache condition was a symptom associated with mental health diagnoses.  

The examiner provided a rationale for his opinion, and indicated that there was scant service treatment record documentation of headaches, and no documentation of headaches within at least 10 years of military service.  He opined that therefore the headaches during military service were a self-limited condition.  He indicated that the Veteran reported a return of headache symptoms in March 2005 in the situation of marked increase of stress accompanied by psychological symptoms.   Headache symptoms are noted to be markedly improved with recent treatment of anxiety and depression with medication and counseling.  Finally, the examiner noted that there was no current or past medical diagnosis of migraine headache.

In a statement received in June 2009, the Veteran reported that he had a "toxic overload" in March or April 1968, when a large amount of synthetic oil spilled on his right arm.  He said within 20 minutes he was "sick as a dog" for two days, vomiting intermittently.  He contended that he was poisoned, resulting in irreversible neurological and organ damage.  He said that in his 20s, he began noticing changes in his ability to concentrate, prostate problems, a thyroid problem and skin problems.  The Veteran did not mention headaches in this statement.

Evidence in support of the claim includes a current diagnosis of headaches secondary to mental health conditions, service treatment records reflecting complaints of headaches, and statements by the Veteran to the effect that he incurred headaches in service.

Evidence weighing against the claim includes the fact that the service treatment records show that the Veteran was treated on one occasion for headaches, which were related to an upper respiratory condition.  Other service treatment records reflect that the Veteran gave a history of headaches.  Service treatment records are negative for a diagnosis of migraines, and negative for a diagnosis of chronic headaches.  Moreover, there is no medical evidence of headaches for many years after separation from service, and no medical evidence of a diagnosis of migraines.  The first report of headaches was his original claim in October 2007, approximately 40 years after service.  At his March 2008 VA examination he reported that his headaches began in service and essentially resolved by the mid-1980s, but then began again in approximately March 2005.  The March 2008 VA examiner did not causally link the current headaches to service or to events therein, and in fact opined that the current headache condition was not linked to service.  He opined that the condition was a symptom of a mental health disorder.

There is no medical evidence linking the Veteran's current headaches with service.  

The Veteran has asserted that he incurred chronic headaches during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  However, here, the Veteran has made conflicting statements as to when his headaches began, stating both that it began in service and also that it began in 2005.  He has also stated that he noticed headaches in service, but the headaches resolved in the 1980s, and later recurred in March 2005.  Thus the Board finds that continuity of headache symptoms since service is not shown, as the Veteran's own statements demonstrate that he did not have continuous headaches beginning in service.  

As to a causal relationship between service and his current headache condition, the Veteran is not qualified to offer an opinion because the question of etiology of his headaches is not lay-observable and requires medical expertise.

The March 2008 VA examiner concluded that it was not likely that the Veteran's headache condition was due to service, but instead opined that the condition was a symptom of a mental health disorder.  Since service connection for a psychiatric disability is denied in this decision, service connection may not be granted for headaches as secondary to a psychiatric disorder, as the Veteran's current psychiatric disorder is not service-connected.  See 38 C.F.R. § 3.310.

There is no competent evidence of record linking the current headaches, first shown decades after active duty, to any incident of service or to a service-connected disability.

In summary, the record fails to show competent and probative evidence of a chronic headache disorder in service, and the preponderance of the evidence is against a finding that the current headache condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

4.  Receding gums, including as secondary to an acquired psychiatric disorder

The Veteran essentially contends that he has a psychiatric disorder which causes him to clench his teeth frequently, resulting in receding gums and tooth pain.  In his initial claim, he reported that he had a receding gum line prior to 1990 and from 2007 to the present.

Service connection may be granted for a dental condition of each tooth and periodontal tissues shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma.  38 C.F.R. § 3.381(b).

Service treatment records are negative for complaints or treatment of receding gums.

In a November 2007 letter, the Veteran's dentist, Dr. C.A., stated that as a result of a structural jaw discrepancy, resulting in malocclusion, the Veteran exhibited generalized bone and gingival tissues recession resulting in exposed root surfaces.  

There is no medical evidence linking the Veteran's current receding gums with service.  

The evidence does not reflect, and the Veteran does not contend, that his receding gums were incurred in service.  

The Veteran's dentist concluded that the Veteran's malocclusion and generalized recession of bone and gingival tissues (gums) was due to his structural jaw discrepancy.  She did not link the current receding gums to service or a psychiatric disorder.  Moreover, since service connection for a psychiatric disability is denied in this decision, service connection may not be granted for receding gums as secondary to a service-connected psychiatric disorder, as the Veteran's current psychiatric disorder is not service-connected.  See 38 C.F.R. § 3.310.

There is no competent evidence of record linking the current receding gums, first shown decades after active duty, to any incident of service or to a service-connected disability.

In summary, the record fails to show competent and probative evidence of a receding gums in service, and the preponderance of the evidence is against a finding that the current receding gums are due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

5.  Sleep apnea, including as secondary to an acquired psychiatric disorder

The Veteran underwent a VA genitourinary examination in December 2007 to evaluate his complaints of prostate cancer.  The Veteran reported that he had nocturia times four.  The examiner (Dr. S.) diagnosed prostatitis, and made no reference to sleep apnea in the examination report.  The Veteran reported that he had to get up two to seven times per night to urinate, and believed this was due to a prostate problem.  He stated that as a result of lack of sleep, he was less productive at work.

In a February 2008 statement to VA, the Veteran said that the VA examiner, Dr. S., told him that his symptoms of having to urinate frequently were indicative of sleep apnea.  He also said that his significant other had a severe hearing deficit and could not hear anything at night without her hearing aids.  He stated, "Therefore, if I have difficulties at night, there is no one to witness or warn me."  He contended that he had sleep apnea either due to PTSD or incurred in service.

Service treatment records are negative for sleep apnea.  

Post-service medical records are negative for complaints of sleep apnea until 2008.

A February 2008 private medical record from S.O., PA-C, reflects that the Veteran reported that when his prostate was checked by VA, he was told he might have sleep apnea.  He also reported a history of hypothyroidism.  The physician noted that the Veteran was deeply involved and interested in alternative medicine.  The physician discussed the possibility of a sleep study with the Veteran, and referred him to another physician, Dr. K.W., who practiced traditional and non-traditional medicine.  Dr. O. noted that 25 minutes were spent in discussion of "multiple, multiple health issues."  The diagnostic assessment was hypothyroidism and sleep apnea.  A sleep study was ordered.

A March 2008 VA mental health note reflects that the Veteran reported that his sleep was somewhat better.  He reported that he had a sleep evaluation that did not show obstructive sleep apnea (OSA).

Although Dr. O. diagnosed sleep apnea, it appears that the diagnosis was based on the Veteran's reported history, and the diagnosis was made in the absence of a sleep study.  The Board thus assigns little probative weight to this medical opinion.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value of medical opinion comes from medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

There is no medical evidence of a diagnosis of sleep apnea made after a sleep study, and in March 2008, the Veteran informed his VA treatment provider that a recent sleep study did not show sleep apnea.

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, supra; Brammer, supra.  Although the Veteran has contended that he has sleep apnea, service connection for this disorder is not warranted in the absence of proof of a current disability.  Moreover, although the Veteran has asserted that the VA genitourinary examiner diagnosed sleep apnea, the examination report reflects no such diagnosis.

The Veteran is competent to testify as to symptoms such as a stuffy nose which are non-medical in nature, however, he is not competent to render a medical diagnosis. See Barr, 21 Vet. App. at 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The weight of the evidence does not show that the Veteran has a current diagnosis of sleep apnea.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

6.  Hypothyroidism, including as secondary to herbicide exposure

The Board acknowledges that according to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

The Board notes that hypothyroidism is not one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  Service connection is therefore not warranted for this disability on a presumptive basis.  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1039.

In September 2008, the Veteran reported that he was first treated for a thyroid disorder in 1999.  He said he had "nodules on his thyroids" in the winter of 1974 while he was a student.  He said he was treated for cracked skin on his heels in 1986 or 1987, and had recently learned that that was a classic symptom of hypothyroidism.  He contended that his condition was due to herbicide exposure in Vietnam.  He later submitted a photocopy of a Board decision relating to another veteran, in which service connection was granted for a thyroid disorder based upon a private medical opinion.  

In this case, service treatment records are negative for a thyroid disorder, and on separation examination in September 1968, the Veteran's endocrine system was normal.

Post-service medical records are negative for hypothyroidism until 2001.

A November 2001 private medical record from Dr. D. reflects that the Veteran was a new patient and presented with a variety of concerns.  The Veteran sought a refill of Levoxyl, and reported that he had been diagnosed with hypothyroidism two years ago based on a blood test.  Dr. D. said he did not have those values (laboratory results) before him.  The Veteran denied current symptoms of hypothyroidism.  He said he took the medication daily.  Dr. D. diagnosed hypothyroidism NOS.

In a letter dated in early January 2008, a private physician, L.D.S., MD, noted that the Veteran reported that he had a nodular thyroid in 1974, and was first placed on thyroid medication in 1988 or 1989, but he discontinued thyroid replacement 7 or 8 years ago.  The Veteran reported that he had been taking kelp since 1970.  Dr. S. informed him that kelp (iodine supplementation) in a patient with thyroid disease may result in either hypothyroidism, such as in some patients with Hashimoto's thyroiditis, or sometimes hyperthyroidism, as in some patients with multinodular goiter.  Thus there was no place for kelp in a patient who already has thyroid disease.  The diagnostic impression was goiter and primary hypothyroidism:  presumed Hashimoto's (autoimmune, chronic, lymphocytic) thyroiditis.

Later in January 2008, Dr. S. indicated that a thyroid ultrasound showed that the Veteran had a large nodule on the left lobe of the thyroid gland, as well as other studies indicative of Hashimoto's thyroiditis.  He diagnosed Hashimoto's thyroiditis.  In September 2008, Dr. S. diagnosed Hashimoto's thyroiditis with resultant goiter formation and primary thyroid gland failure.  He was taking medication and appeared euthyroid.  Laboratory studies showed that he was still in a hypothyroid state, and his medication was increased.

Evidence in support of the claim includes a current diagnosis of hypothyroidism, and statements by the Veteran to the effect that he incurred this condition in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis or complaint of a thyroid disorder.  Moreover, there is no medical evidence of hypothyroidism for many years after separation from service.  The first report of hypothyroidism was in 2001, approximately 30 years after service.  In 2001, the Veteran reported that he was diagnosed with hypothyroidism two years ago (i.e. in 1999).  

The evidence of the passage of so many post-service years before documentation of hypothyroidism along with normal findings on the 1968 separation examination is persuasive evidence against continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, 230 F.3d at 1330.

Despite the Veteran's statements regarding thyroid nodules in the 1970s, there is no medical evidence of hypothyroidism prior to 2001.  Continuity of hypothyroidism symptoms since service is not shown.

There is no competent evidence of record linking the current hypothyroidism, first shown decades after active duty, to herbicides or any other incident of service.   In fact, Dr. S. suggested that kelp supplementation, such as the Veteran had been practicing for many years, could result in hypothyroidism in some patients with Hashimoto's thyroiditis.  He later diagnosed the Veteran with Hashimoto's thyroiditis.

The Board finds that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his current hypothyroidism is causally related to service, including herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for hypothyroidism, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

In summary, the record fails to show competent and probative evidence of  hypothyroidism in service, and the preponderance of the evidence is against a finding that the current hypothyroidism is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

7.  Prostate cancer, including as secondary to herbicide exposure

The Veteran contends that he has prostate cancer due to herbicide exposure in service.

The Board acknowledges that according to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

Service treatment records are negative for a prostate disorder and are negative for prostate cancer.  On separation examination in September 1968, the Veteran's genitourinary system was normal.

In his October 2007 claim, the Veteran reported that he had prostate cancer since 1968 and was treated by Dr. W.K.H. for this condition.  In an attached statement, he said he frequently had to go to the bathroom, and believed this problem was due to an enlarged prostate.

The Veteran subsequently submitted a release, stating that Dr. J.R.F. treated him for prostate cancer.  By a letter dated in November 2007, Dr. J.R.F. stated that he treated the Veteran from 1994 to 2001, but did not diagnose prostate cancer or treat him for prostate cancer.  The Board notes that Dr. F.'s letterhead reflects that he is a dermatologist.

At a December 2007 VA genitourinary examination, the Veteran claimed he had prostatitis.  He reported urinary symptoms.  He denied a history of neoplasm.  After an examination, the examiner diagnosed chronic prostatitis, and indicated that the Veteran does not have a diagnosis of prostate cancer.

By a letter dated in January 2008, the Veteran's representative stated that Dr. W.K.H. was deceased.  As noted above, in July 2010, the Veteran stated that he had received the supplemental statement of the case and had furnished the VA with "all evidence."

A January 2009 VA internal medicine outpatient treatment record reflects that the Veteran presented to establish care.  He denied urinary hesitancy or frequency.  The pertinent diagnostic assessment was benign prostatic hypertrophy.  It was noted that the Veteran was taking herbal medication for this condition.

The Board notes that prostate cancer is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  However, there is no medical evidence reflecting that the Veteran has ever been diagnosed with prostate cancer.  Moreover, there is no evidence that the Veteran was diagnosed with a malignant tumor within the first year after separation from service, as required for presumptive service connection under 38 C.F.R. § 3.309(a).  Service connection is therefore not warranted for this disability on a presumptive basis.  

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, supra; Brammer, supra.  Although the Veteran has contended that he has prostate cancer, service connection for this disorder is not warranted in the absence of proof of a current disability.  A VA examiner has diagnosed prostatitis, and indicated that the Veteran does not have prostate cancer.  This medical evidence is highly probative, and the Board attaches much weight to it.

The Veteran is competent to testify as to symptoms such as a stuffy nose which are non-medical in nature, however, he is not competent to render a medical diagnosis. See Barr, 21 Vet. App. at 303; see also, Woehlaert, 21 Vet. App. at 456.

The weight of the evidence does not show that the Veteran has a current diagnosis of prostate cancer.  As the preponderance of the evidence is against the claim for service connection for prostate cancer, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

8.  Vision disorder, including as secondary to herbicide exposure

In his October 2007 original claim, the Veteran asserted that he had several disabilities due to Agent Orange exposure, including a vision disability.  He has never specifically clarified the nature of this claimed disability.

Initially, the Board notes that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Board also notes that a vision disorder is not one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  Service connection is therefore not warranted for this disability on a presumptive basis.  

Service treatment records reflect that on induction medical examination in December 1965, the Veteran's uncorrected distant vision was 20/400 in each eye, corrected to 20/20 with glasses.  The examiner noted that the Veteran had current refractive error.  In a December 1965 Report of Medical History, the Veteran reported eye trouble and said he wore glasses.  The reviewing examiner also noted that he wore glasses.

On examination in January 1967, the Veteran initially reported that he had eye trouble, but then his answer was changed to no eye trouble. He also reported that he wore glasses.  The reviewing examiner noted that he wore glasses.
On separation examination, the Veteran's uncorrected distant vision was 20/400 in each eye.  In a September 1968 Report of Medical History, the Veteran reported that he wore glasses and denied eye trouble.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

As refractive error was noted on induction medical examination in December 1965, the Board finds that the presumption of soundness is rebutted as to refractive error.  

Moreover, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Thus, even if the medical evidence demonstrates that the Veteran currently has myopia, presbyopia, or astigmatism, such disorders are not capable of service connection.

Post-service certificates dated from 1973 to 1978 from the Federal Aviation Administration reflect that the Veteran needed to wear correcting glasses for distant vision.

There is no medical evidence demonstrating that the Veteran has any current eye/vision disorder other than refractive error.  The applicable regulations do not provide for service connection for refractive error (a developmental defect) since it is not a disease or injury.

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, supra; Brammer, supra.  Although the Veteran has contended that he has a vision disability, service connection for a vision disorder is not warranted in the absence of proof of a current disability.

There is no medical evidence in the file that the Veteran currently has a vision disorder.  Despite requests for clarification, the Veteran has not specifically identified the nature of this claimed condition.

The Board finds that the medical evidence as a whole does not show that the Veteran currently has a vision disorder that is related to service.

In summary, the record fails to show competent and probative evidence of a vision disorder and the preponderance of the evidence is against a finding that this claimed condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for headaches is denied.

Service connection for receding gums is denied.

Service connection for sleep apnea is denied.

Service connection for hypothyroidism is denied.

Service connection for prostate cancer is denied.

Service connection for a vision disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for entitlement to service connection for a skin disorder and to a higher initial rating for bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his hearing loss is more disabling than currently evaluated.  The RO should contact the Veteran and ask him to provide a statement as to the current effects of his hearing loss on his work and daily life.

The Veteran was afforded VA audiological examinations in January 2008 and April 2010.  Unfortunately, the VA examiners did not comment on the functional effects caused by the Veteran's hearing disability, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the report of the April 2010 VA audiological examination includes multiple contradictory "boilerplate" summary statements regarding hearing loss and tinnitus, none of which were marked by an "X", as were the examination findings.  

In light of the above, the Board finds that another VA audiological examination is warranted to determine the current level of severity of the service-connected hearing loss, with a description by the examiner of the functional effects of this disability.  Id; see also 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995). 

As to the Veteran's claim for service connection for a skin disorder, including as secondary to herbicide exposure in service, it appears that all pertinent medical records are not on file.  By a letter dated in November 2007, Dr. J.R.F., Jr., stated that he treated the Veteran from 1994 to 2001, but did not diagnose prostate cancer or treat him for prostate cancer.  The Board notes that Dr. F.'s letterhead reflects that he is a dermatologist.  As it appears that Dr. F. treated the Veteran for a skin disorder, the RO should attempt to obtain any pertinent private medical records from this physician.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for hearing loss since January 2009 or a skin disorder since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  In particular, the RO should attempt to obtain private medical records from Dr. J.R.F., Jr., pertaining to treatment for a skin disorder.

2.  Contact the Veteran and ask him to provide a statement as to the current effects of his hearing loss on his work and daily life.

3.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected  hearing loss.  All necessary tests should be performed to determine the current level of severity of hearing loss in each ear.  The claims file must be made available to the examiner for review in connection with the examination. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.

The examiner should provide a rationale for any opinion provided.

4.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


